87 S.E.2d 519 (1955)
242 N.C. 302
Cora LANGLEY, Mary Crepps, Alice Stafford, Emsley Phifer, and G. E. Bryant, each suing individually and as trustees and officers of Local 603, United Textile Workers of America, A. F. of L., and as representatives of all other members of said local union and of the United Textile Workers of America, and the United Textile Workers of America, A. F. of L.,
v.
Lawrence GORE and Elsa Hogan.
No. 604.
Supreme Court of North Carolina.
May 25, 1955.
*520 Cahoon & Alston, Greensboro, for plaintiffs appellees.
Wm. H. Abernathy, Charlotte, for defendants appellants.
WINBORNE, Justice.
This appeal is directed solely to the judgment of the court below in respect to disposition of the fund of money in the hands of the Clerk of Superior Court. But there is nothing in the record to show that defendants have any interest in, or claim to it. Indeed, defendants say in their brief, filed on this appeal, that they "did not claim the fund as theirs personally". They assert, however, reasons why they think plaintiffs are not entitled to the fund. Nevertheless, they are not the parties aggrieved.
Any party aggrieved may appeal in the cases prescribed in Chapter 1 of General Statutes entitled "Civil Procedure". G.S. § 1-271. And this Court, in interpreting and applying this statute, has uniformly held that only the party aggrieved may appeal from the Superior Court to the Supreme Court. See Watkins v. Grier, 224 N.C. 339, 30 S.E.2d 223, and numerous other cases.
Therefore, we are constrained to hold that by this appeal this Court has not acquired jurisdiction of any matter to which the action or proceeding may relate. Such being the case, the Court is impelled ex mero motu to dismiss the appeal for want of jurisdiction. See Henderson County v. Smyth, 216 N.C. 421, 5 S.E.2d 136, where prior cases are cited. See also Baker v. Varser, 239 N.C. 180, 79 S.E.2d 757, and cases cited.
Appeal dismissed.